Title: Haym M. Solomon to James Madison, 9 January 1827
From: Solomon, Haym M.
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    38 Pine Street New york.
                                
                                9 Jany 1827.
                            
                        
                        I avail myself of the introduction of a mutual friend (and one who has been joined with me and others in
                            promoting the views of your political cabinet & that of your predecessor) to ask you for such information
                            respecting some of the european individuals who were engaged in various situations in promoting the object of the
                            revolution from 1780 to 81, as I have mentioned below.
                        My father Haym Solomon was a native of Poland (a countryman & friend of count Pulaski) he died in
                            Philadela about the end of 1784 left no relations in the country, myself not quite a month old, a brother about 5 years
                            old, a young widow, entirely unacquainted with his affairs who with my brother also some time since departed this life
                        Some gentlemen in Philadela. (he my father dying without a will) took his affairs into their keeping from whom
                            we never obtained anything previous to their bankruptcy & death On a late visit to Philadelphia a person handed
                            to me a few papers & memorandums said to have been left by my fathers chief clerk who had shot himself about the
                            time of the death of Mr Quanick. These papers are a quantity of draft drawn by my father on the bank of N. A. also his
                            bank book shewing that those drafts had been duly paid to the individuals to whom they were payable. The amot seems
                            considerable & the names of the individuals are—
                        Monsieur Roquerbrune
                        Monsieur De La Foirey
                        Chevalier De La Luzern
                        Don Francisco De Rendon
                        & the < > of France, also Barbie de Marbois
                        I was informed you were well acquainted at that time with what the objects of these foreigners were in Phil
                            and that perhaps you might have also known my father and could give me some intelligence of what the relative situation
                            was which these individuals stood to him & our govt.—It appears that notwithstanding those sums to these
                            individuals he had occasionally large balances in specie in the bank tho not at the time of his death
                        It has been reported to me that before my father left the city of N. York 1778 he had undertaken for congress
                            or some of the generals the accomplishment of some important enterprise—That it was discd by the british general Clinton
                            he was committed for it & sentenced to Military death from which he only escaped by the sacrifice of a large sum
                            in gold and arrived safely in Phil a few days afterwards where he remained till his death which was about 18 months after
                            the peace.
                        I will fell extremely gratefull for any particulars of this or any other circumstance which may have come to
                            your knowledge regarding him
                        I trust my dear sir when you see the object of this that you will excuse this intrusion upon the sanctity of
                            your retirement And will accept my gratefull Acknowledgements &c &c
                        
                            
                                Haym M Solomon
                            
                        
                    